274 So.2d 80 (1973)
In re Sharon Aletha PHILLIPS
v.
Ira PHILLIPS, Jr.
Ex parte Ira PHILLIPS, Jr.
SC 267.
Supreme Court of Alabama.
March 1, 1973.
Simmons, Torbert & Cardwell, Gadsden, for petitioner.
No brief from respondent.
MERRILL, Justice.
The petition for writ of certiorari in this case is denied.
The petitioner is the appellee. He was successful in securing an affirmance of that part of the decision which granted a divorce to him on the ground of incompatibility. He does not contest that part of the opinion of the Court of Civil Appeals, but his petition is based on the alimony feature of the opinion, and that part of the opinion is all that is before us on this petition.
We are not intimating that we agree or disagree with what the Court of Civil Appeals, 49 Ala.App. 514, 274 So.2d 71 had to say on the question of incompatibility. That will still be a question of first impression in this court if and when it is properly before us for the first time.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.